Title: To George Washington from Pierre François Cozette, 15 February 1786
From: Cozette, Pierre François
To: Washington, George



Monsieur
a l’orient le 15 fevrier 1786.

J’ay eté chargé en 1765 de faire pour l’hotel des Bureaux de la Guerre à Versailles, le Portrait a cheval du feu Roy Louis quinze. l’Esquisse de ce tableau que j’ay fait avec beaucoup de soins m’est resté, et je suis absolument le maitre d’en disposer. je ne me permetteray aucunne reflexion sur ce que cette Esquisse qui a le meritte de la ressemblance est encore entre mes mains et ignoré, je l’y trouve deplacé, et le desir qu’il soit mieux m’a fait penser a l’offrire a quelqu’un qui peut en faire un peu de cas. Cette idée Monsieur, m’a fait naitre celle de vous supplier de me permettre de Vous en faire l’homage. Daignez l’accepter Monsieur, comme un temoignage de la Veneration, et du Respect que m’ont inspiré vos vertus.
Le Major l’Enfant, de qui je suis l’amy depuis qu’il est né poura si vous daignez vous en informer, vous instruire Monsieur de ce que je suis. il me connoit bien. mon mediocre talent ne m’a jamais donné de pretentions indiscrettes, quoy que j’aie fait d’assez bonnes choses, mais je me croiray, de domagé, des desagrements que les circonstances m’ont obligé de supporter si vous daignez Monsieur, ne pas rejetter l’offre que je prends la

liberté de Vous faire de cette Esquisse, et l’assurance du profond Respect avec le quel je suis. Monsieur, Votre tres humble et tres obeissant Serviteur.

Cozette,


Professeur de dessein des Cadets Gentils-hommes des colonies

